[Cite as State v. Shabazz, 2011-Ohio-4631.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA




                                JOURNAL ENTRY AND OPINION
                                         No. 95021




                                        STATE OF OHIO
                                                   PLAINTIFF-APPELLEE

                                                   vs.


                                     KAREEM SHABAZZ

                                                   DEFENDANT-APPELLANT



                                         JUDGMENT:
                                     APPLICATION DENIED


                                Cuyahoga County Common Pleas Court
                                       Case No. CR-532608
                                     Application for Reopening
                                        Motion No. 446745

RELEASE DATE:            September 14, 2011
FOR APPELLANT

Kareem Shabazz, Pro Se
Inmate No. 590-579
Toledo Correctional Institution
2001 E. Central Avenue
Toledo, OH 43608



ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: T. Allan Regas
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113



MELODY J. STEWART, P.J.:

       {¶ 1} On August 9, 2011, the applicant, Kareem Shabazz, pursuant to App.R. 26(B),

applied to reopen this court’s judgment in State v. Kareem Shabazz, 8th Dist. No. 95021, in

which this court affirmed Shabazz’s convictions for receiving stolen property and having a

weapon under disability.   Shabazz argues that his appellate counsel was ineffective for failing

to argue that his conviction for having a weapon under disability was obtained on insufficient

evidence.   For the following reason, this court denies the application to reopen.
       {¶ 2} The Grand Jury indicted Shabazz and a codefendant, David Merritt, on various

counts arising from a burglary of a home in Maple Heights, Ohio and a robbery of a Dollar

General store in the same city; both events occurred on April 21, 2009.          The indictments

against Shabazz included a count of receiving stolen property from the burglary and having a

weapon under disability from the robbery.       Shabazz elected to have the trial judge try the

weapon charge and a jury the other charges.

       {¶ 3} The evidence at trial showed that various items, including rare coins, were stolen

from the home.      On April 22, 2009, Shabazz tried to sell some of the rare coins to the Bedford

Jewelry and Coin store.      Because the owner of the coins had told the shop owner of the

burglary, the shop owner was able to alert the police who came and arrested Shabazz.            A

subsequent inventory search of Shabazz’s car revealed other items that had been stolen from

the home.

       {¶ 4} Merritt agreed to testify against Shabazz in exchange for a total prison sentence

of 18 months. He testified that Shabazz had enlisted his help to rob a store and that Shabazz

gave him a shotgun which they used during the robbery of the Dollar General store.

       {¶ 5} The jury found Shabazz guilty of one count of receiving stolen property and

found him not guilty of all other charges.     The judge found him guilty of having a weapon

under disability.
          {¶ 6} On appeal, Shabazz argued speedy trial and manifest weight of the evidence

errors.    This court rejected both arguments.    On the weapons charge, this court reasoned as

follows: “As it relates to Shabazz’s conviction for having weapons while under disability,

regardless of whether Merritt’s overall testimony was suspicious, the trial court at least believed

Merritt’s testimony that Shabazz had a shotgun and gave it to him to use in the robbery.       ***

(Citation omitted.) This possession by Shabazz is enough to convict him of having a weapon

while under disability.”    ¶51.

          {¶ 7} This ruling answers Shabazz’s contention that there was insufficient evidence.

Generally, “a finding that a conviction was supported by the manifest weight of the evidence

necessarily includes a finding of sufficiency.”        State v. Peterson, 8th Dist. No. 88248,

2007-Ohio-5712, ¶19; State v. Thompson, 78 Ohio St.3d 380, 388, 1997-Ohio-52, 678 N.E.2d

541; and State v. Krzywkowski, 8th Dist. No. 80392, 2002-Ohio-4438, reopening disallowed,

2003-Ohio-3209, ¶16.         Therefore, this court has already ruled that there was sufficient

evidence to convict Shabazz on the weapon under disability charge, and his appellate counsel

was not ineffective for not raising the issue.

          {¶ 8} Accordingly, this court denies the application to reopen.




MELODY J. STEWART, PRESIDING JUDGE
KENNETH A. ROCCO, J., and
KATHLEEN ANN KEOUGH, J., CONCUR